                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DARYL COOK,                       : CIVIL ACTION
                                  : NO. 17-00331
     Plaintiff,                   :
                                  :
v.                                :
                                  :
CITY OF PHILADELPHIA, et al.,     :
                                  :
     Defendants.                  :




                         M E M O R A N D U M


EDUARDO C. ROBRENO, J.                          JULY 18, 2019



          Plaintiff Daryl Cook is an inmate in the Pennsylvania

State Correctional System.   He brings claims against the City of

Philadelphia and other defendants under § 1983 and § 1985

alleging due process violations and conspiracy, and claims for

fraud and misrepresentation, all of which relate to certain

prior state court litigation.     That litigation was settled and

concluded when the Supreme Court of the United States declined

to review Cook’s allegations of impropriety in the case.

Unhappy with the outcome, Cook believes there must have been a

conspiracy or other misconduct.    However, Cook’s federal case

cannot proceed:    his § 1985 claim is not cognizable on the facts

he has alleged; the Court lacks jurisdiction over his § 1983 and
misrepresentation claims under Rooker-Feldman; the Settlement

Agreement bars all claims, including the fraud claim; and

finally, res judicata also precludes all claims.      Thus, the

§ 1985, § 1983, and misrepresentation claims will be dismissed,

and summary judgment will be granted in favor of Defendants and

against Cook on the fraud claim as a matter of law.




                               Contents

I.     INTRODUCTION .............................................. 3
 A.       State Court Litigation .................................. 3
 B.       Federal Litigation ...................................... 7
II. DISCUSSION ............................................... 11
 A. Sua Sponte Raising of Subject Matter Jurisdiction and
 Preclusion .................................................. 11
 B.       Cook’s § 1985 claim is not legally cognizable .......... 13
 C.       Rooker-Feldman ......................................... 14
     1.    Legal doctrine ........................................ 14
     2. The Court lacks jurisdiction over Cook’s § 1983 claims
     and misrepresentation in the Settlement Agreement claims in
     light of Rooker-Feldman ................................... 15
     3. Cook’s claim of fraud in the Petition to Open Judgment is
     not barred by Rooker-Feldman .............................. 16
 D.       Preclusion ............................................. 17
     1.    Legal principles ...................................... 17
     2.    Cook’s arguments against preclusion ................... 20
     3.    The Settlement Agreement bars Cook’s claims ........... 21
     4.    Res judicata bars Cook’s claims ....................... 21
III.      CONCLUSION ............................................. 24




                                   2
I.   INTRODUCTION

           A lengthy recitation of the facts and history of the

state and federal litigations is warranted in order to put the

legal issues in this case in perspective.


     A.    State Court Litigation

           On July 13, 2010, Cook was convicted of third-degree

murder in the Court of Common Pleas of Philadelphia County,

Pennsylvania.   ECF No. 50 at 3.    Cook alleges that during the

investigation, he was beaten into making a self-incriminating

statement, and he was assaulted while awaiting trial.     Id.; ECF

No. 50-3 at 12, 15; see also Cook v. City of Phila., No. 2304

C.D. 2015, 2016 WL 6938451, at *1 (Nov. 28, 2016).

           In May 2012, after his conviction, Cook filed a state

court civil action seeking damages for his alleged injuries from

multiple defendants, including Lt. Dean and Det. Rodden.      See

ECF No. 50-1.   On March 14, 2013, Cook sought the entry of

default judgments against Dean and Rodden for their failure to

file an answer, and default judgment was entered against them.

Id. at 20 (entries dated March 14, 2013).

           On December 9, 2013, Dean and Rodden filed a Petition

to Open Judgment,1 which was granted on January 7, 2014.    Id. at

26-27.    On June 19, 2014, Cook moved for extraordinary relief in


1          See ECF No. 50-2.



                                   3
the form of reinstating the default judgment,2 but was denied on

October 29, 2014.     Id. at 30.

            The case proceeded, and over a year later, on January

23, 2015, the remaining parties attended a settlement conference

held on the record before Judge Jacqueline Allen in the

Philadelphia County Court of Common Pleas.         See id. at 33; ECF

No. 50-5.   Cook stated that he sought money damages, release

from prison, and expungement of his murder conviction.         ECF No.

50-5 at 8-11.    Judge Allen explained to Cook that the court

could not grant him relief as to his imprisonment or conviction.

Id. at 11-12.    Cook stated that he understood “very clearly,” he

wanted help with the settlement as to the amount of money, and

he was “still going to seek [his] relief in the criminal

process.”   Id. at 12-13.

            The parties then discussed settlement amounts.      Judge

Allen stated her view that “if the City offers you $2,500.00 I

think you ought to take it and this case should be marked

settled, $2,500.00.”    Id. at 13.       Cook replied “I want to do

that.”   Id. at 14.   Judge Allen confirmed with the defendants’

attorney, Amanda Shoffel, Esq., that she had authority to

“settle this civil lawsuit.”       Id.   Judge Allen then asked Cook




2           See ECF No. 50-4.



                                    4
whether he accepted the offer in “total settlement of this civil

lawsuit,” to which Cook responded yes.     Id.

          But Cook later refused to sign the Settlement

Agreement, believing that Shoffel had failed to send him all of

the required paperwork when petitioning to open the judgment,

including the Petition and an accompanying proposed Rule to Show

Cause Order.    See ECF No. 50-3 at 6-7, 21-22.     The defendants

moved the court to enforce the Settlement Agreement, and the

court granted the motion on May 13, 2015.        ECF No. 50-1 at 33-

34.   Cook ultimately signed the Settlement Agreement on May 29,

2015.   ECF No. 50-6.

          On September 4, 2015, Cook moved to strike the

Settlement Agreement, arguing in part that he had not been

served with the Petition and the accompanying proposed Rule to

Show Cause Order, but his motion was denied by the Court of

Common Pleas on October 13, 2015.     ECF No. 50-1 at 34-35; Cook,

2016 WL 6938451, at *3.

          Cook then timely appealed the denial of his motion to

strike the Settlement Agreement to the Commonwealth Court of

Pennsylvania.   Cook, 2016 WL 6938451, at *4.      Amongst the issues

presented, Cook contended that “the trial court’s January 2014

order opening and vacating the default judgment [was] void

because the trial court did not issue a rule to show cause.”

Id.   Cook also contended that “the trial court’s order denying


                                  5
the motion to strike settlement and reinstate default judgment

should be vacated and the case remanded to the trial court”

because of errors and coercion.       Id.


          The Commonwealth Court held that Cook had “withdrawn

and terminated” any claim that he may have had on any procedural

defects because he entered into a “total settlement of the civil

law suit,” and had “agreed to discontinue those claims.”     Id. at

*5.   Furthermore, the Settlement Agreement plainly applied to

all defendants, any mistake in its making would not vitiate it,

and there was no duress in its making.      Id. at *7-8.

          Cook petitioned the Supreme Court of Pennsylvania for

the allowance of an appeal from the Commonwealth Court, but that

was denied on August 17, 2017.    Cook v. City of Phila., 170 A.3d

1011 (Pa. 2017).

          Following the Supreme Court of Pennsylvania’s denial

of the allowance of an appeal, Cook petitioned the Supreme Court

of the United States for a writ of certiorari.     Petition for

Writ of Certiorari, Cook v. City of Phila., No. 17-7394 (S. Ct.

Nov. 21, 2017).    Cook contended that he was “denied his

fundamental and substantive right to due process of law, in that

he was deprived of his entitlement to default judgments . . .

without being afforded notice of the petition to open the

default judgments” because he was not served with a copy of the




                                  6
Petition or the accompanying proposed Rule to Show Cause Order.

Id. at 5 (emphasis in original).     The Supreme Court of the

United States denied certiorari on March 19, 2018.     Cook v. City

of Phila., 138 S. Ct. 1294 (2018).

    B.    Federal Litigation

          Cook filed the Complaint on January 23, 2017,3 a few

months after the Commonwealth Court had denied Cook’s appeal of

Judge Allen’s decisions.   ECF No. 1.; Cook, 2016 WL 6938451.

          The Complaint named four defendants:    Philadelphia

Court of Common Pleas Judge Allen; the City of Philadelphia;

former Deputy City Solicitor Shoffel; and an unnamed “Motion

Clerk.”

          Cook brought claims for:    1) violation of due process

in state court proceedings under § 1983 (lack of notice of the

accompanying proposed Rule to Show Cause); 2) conspiracy to deny

equal protection in state court proceedings under § 1985

(concerning the opening of the default judgment); 3) fraud in

the Petition to Open Judgment (because he did not receive a copy

of the Petition); and 4) misrepresentation in the settlement

proceedings (because Shoffel did not have authority to settle




3         Cook sought leave to proceed in forma pauperis, which
the Court denied. ECF No. 2. Cook then paid the filing fee and
proceeded pro se.



                                7
the case, and he did not receive what he was expecting).4    See

ECF No. 60 (explaining at length across 91 handwritten pages

Cook’s reason for bringing suit, including the state court

background; his averred federal § 1983 and § 1985 causes of

action; the myriad forms of relief sought; and allegations of

fraud, misrepresentation, collusion, and conspiracy); see also

ECF No. 1-1 ¶¶ 1, 20-22, 27, 29, 30; ECF No. 50-3 at 6:2-4

(“fraud, misrepresentation, acting in concert or conspiracy,

concerting actual conspiracy of conspired true acts.”), 6:9-

7:14, 9:15-18 (conspiracy), 9:21-10:5, 10:21-11:8

(misrepresentation in the settlement); ECF Nos. 51, 52, 53, 55,

73.

          Cook claims that the default judgment entitled him to

$4,875,000 and his immediate liberty.5   ECF No. 73 at 2.   Cook

seeks $10,000,000 in compensatory damages from several

defendants (presumably from each one listed), expungement of his



4         Pro se litigants are afforded greater leeway with
their pleadings and filings, and the Court must construe those
materials liberally. Erickson v. Pardus, 551 U.S. 89, 94
(2007); see also Huertas v. Galaxy Asset Mgmt., 641 F.3d 28, 32
(3d Cir. 2011).
5         At this stage of the proceedings, the Court is not
presented with the question of whether Cook’s state court case
was barred by Heck v. Humphrey, 512 U.S. 477 (1994) and its
progeny. The Court notes, however, that to the extent Heck
applied, Cook’s claim that he was beaten by the authorities into
making a confession could not have been brought because it would
be a collateral attack on his conviction.



                                8
murder conviction, restoration of his appellate rights, and

other relief.   ECF No. 1-1 ¶¶ 27-30.

            Motions to dismiss were filed by Judge Allen, the

City, and Shoffel.6   Shoffel argued inter alia that the Court

lacked jurisdiction under Rooker-Feldman; the City of

Philadelphia argued res judicata precluded Cook’s claims; Judge

Allen asserted inter alia Rooker-Feldman, Eleventh Amendment

immunity, and judicial immunity.      ECF Nos. 13, 14-1.   The Court

granted the City’s motion to dismiss, finding that res judicata

applied to bar the claims against the City.     ECF No. 35 ¶ 3 n.2.

The Court denied Shoffel’s motion but did not address Shoffel’s

argument that the claims were barred by the application of

Rooker-Feldman.   The Court dismissed the case as to Judge Allen

on the grounds of Eleventh Amendment immunity and judicial

immunity.   ECF No. 35.    Shoffel then filed an Answer on November

15, 2017.    ECF No. 37.

            In accordance with the Court’s Scheduling Order, on

March 1, 2018, Cook was deposed on the nature and bases for his




6         The City and Shoffel filed a joint memorandum of law
in support of their motion to dismiss under Federal Rules of
Civil Procedure 12(b)(1) and 12(b)(6). ECF No. 14-1. The
defendants challenged the complaint as being barred by Rooker-
Feldman doctrine, and for failing to state due process and
conspiracy claims. Id. The City also alleged res judicata, and
Shoffel raised qualified immunity. Id.



                                  9
claims, and then Shoffel moved for summary judgment.    ECF No. 47

¶¶ 1, 2; ECF No. 50.   Numerous filings ensued over many months.7

          On March 26, 2019, the Court held a conference with

the parties to determine what discovery Cook believed he

required to respond to the motion for summary judgment.     ECF

Nos. 61, 62.   Cook identified areas of discovery that he

believed were necessary to explore;8 Shoffel responded that

Cook’s claims were barred and therefore discovery was

unnecessary.   The Court took the issue of scheduling further

discovery under advisement.   ECF No. 63.

          On April 12, 2019, the Court sua sponte issued a Rule

to Show Cause requiring the parties to brief whether Rooker-

Feldman, originally asserted by Shoffel in her motion to dismiss

but not ruled on by the Court, applied or whether the claims




7         Cook filed responses on April 27, May 29, and June 4,
2018, which were incorrectly and misleadingly titled as a
“Motion for Appointment of Counsel.” ECF Nos. 51, 52, 53. On
June 12, 2018, Shoffel filed a response to the motion to appoint
counsel/response to motion for summary judgment. ECF No. 54.
On June 25, 2018, Cook filed a reply to Shoffel’s response. ECF
No. 55. On October 18, 2018, the Court denied Cook’s motions
for appointment of counsel and required Cook to submit all legal
arguments and evidence of record in support of his opposition to
Shoffel’s motion. ECF No. 56. Cook submitted a final response
to the motion for summary judgment on December 27, 2018. ECF
No. 60.
8         Cook indicated that he wanted to serve interrogatories
and requests for admission concerning inter alia the petition to
reopen the state court case.



                                10
were precluded by res judicata or collateral estoppel.     ECF No.

64.   Shoffel and Cook timely complied.

          The parties having been fully heard, ECF Nos. 66 & 73,

the Court will now proceed to assess its jurisdiction and

whether the claims are precluded.

II.   DISCUSSION

      A.   Sua Sponte Raising of Subject Matter Jurisdiction and
      Preclusion

          In responding to the Rule to Show Cause on Rooker-

Feldman and preclusion, Cook first moved to obtain relief from

responding to the Rule on the grounds that Shoffel did not raise

Rooker-Feldman in her motion to dismiss.    ECF No. 65 ¶ 2.    The

Court summarily denied Cook’s motion.     ECF No. 67.   In his later

briefing, Cook argued that Shoffel “failed to raise res judicata

or collateral estoppel in her answer to the Complaint and her

Motion to Dismiss.”   ECF No. 73 at 10 n.2.


          A federal court must always have subject matter

jurisdiction and may sua sponte raise the issue of whether to

apply Rooker-Feldman doctrine.   Fed. R. Civ. P. 12(h)(3); see,

e.g., Bass v. New Jersey, 649 F. App’x 255 (3d Cir. 2016) (non-

precedential).


          The preclusion defenses of res judicata and collateral

estoppel are affirmative defenses that typically must be made by

a defendant in a responsive pleading.     Fed. R. Civ. P. 8(c);


                                 11
Blonder-Tongue Labs., Inc. v. Univ. of Ill. Found., 402 U.S.

313, 350 (1971).   However, a court may sua sponte resolve that

an action is barred on preclusion grounds when “a court is on

notice that it has previously decided the issue presented, the

court may dismiss the action sua sponte, even though the defense

has not been raised” in order to avoid “unnecessary judicial

waste.”   Arizona v. California, 530 U.S. 392, 412–13 (2000)

(internal quotation marks omitted); see also Carbonell v. La.

Dep’t of Health & Human Res., 772 F.2d 185, 189 (5th Cir. 1985)

(explaining that preclusion can be invoked sua sponte when “all

relevant data and legal records are before the court and the

demands of comity, continuity in the law, and essential justice

mandate invocation of the principles of res judicata”); Collazo

v. Mount Airy No. 1 LLC, 723 F. App’x 147, 151 (3d Cir. 2018)

(non-precedential) (deciding sua sponte that res judicata barred

the claims because “the Commonwealth Court previously addressed

them in [plaintiff]’s declaratory judgment action against

[defendant]”).

          The Court properly issued the Rule to determine its

jurisdictional basis for hearing the case and whether Cook’s

claims were otherwise precluded.     First, as to Rooker-Feldman,

Shoffel had raised the defense in her motion to dismiss but the

Court did not rule on it.   Second, as to the preclusion defense,

given that many other courts have expended resources on Cook’s


                                12
challenges to the opening of the default judgment and the

enforcement of the Settlement Agreement, and that this Court has

now joined them in an ever-increasing expenditure of time and

effort, it is proper to resolve whether the claims and issues

have already been previously decided and whether any claims can

proceed.

    B.     Cook’s § 1985 claim is not legally cognizable

           Cook does not identify under which part of 42 U.S.C.

§ 1985 he brings a claim of conspiracy.     Section 1985 prohibits

“five broad classes of conspiratorial activity.”     Kush v.

Rutledge, 460 U.S. 719, 724 (1983).    Only two of the classes

concern activity involving state officials:     “the administration

of justice in state courts;” and “the private enjoyment of

‘equal protection of the laws’ and ‘equal privileges and

immunities under the laws.’”   Id.    Both categories require an

equal protection component in that the conspirators must have

“some racial, or perhaps otherwise class-based, invidiously

discriminatory animus behind [their] action.”     Id. at 725-26.


           Cook has not alleged an equal protection component to

the purported conspiracy.   It is clear that the facts he has

alleged in his many filings and in his deposition do not comport

with a legally cognizable § 1985 claim.     Accordingly, Cook’s

§ 1985 claims must be dismissed with prejudice.




                                13
    C.   Rooker-Feldman

         1.     Legal doctrine

         Rooker–Feldman is a jurisdictional doctrine whereby

federal courts lack jurisdiction over suits that are essentially

appeals from a state-court judgment.    Great W. Mining & Mineral

Co. v. Fox Rothschild LLP, 615 F.3d 159, 165 (3d Cir. 2010).

         For Rooker–Feldman doctrine to apply:    1) the federal

plaintiff must have lost in state court; 2) the plaintiff must

complain of injuries caused by the state-court judgment; 3) the

judgment was rendered before the federal suit was filed; and 4)

the federal complaint asks a district court to review and reject

the judgment.   See id. at 166 (quoting Exxon Mobil Corp. v.

Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)).   In the

Third Circuit, the second and fourth requirements are the key to

determining whether a federal suit presents an independent, non-

barred claim.   Id.

         Rooker-Feldman does not apply when the plaintiff

alleges that a state court action was tarnished by due process

violations arising from the lack of an impartial forum, i.e.,

the conduct of the opposing counsel and members of the judiciary

violated the plaintiff’s constitutional rights, and is separate

from the state court decision itself.   Id. at 172-173.   “If the

state-court judgments [are] not themselves the cause of [a

plaintiff]’s alleged injuries, the Rooker–Feldman doctrine



                                 14
[will] not deprive the District Court of jurisdiction.”    Id. at

173.   For example, a claim for fraud that relates to how the

state court decisions on admissibility of evidence were reached

(because the testimony is alleged to be untrue) does not require

rejection of the state court judgments.    Johnson v. Draeger

Safety Diagnostics, Inc., 594 F. App’x 760, 765-66 (3d Cir.

2014) (non-precedential) (“While a decision that [earlier state

court judgments] were tainted by alleged fraud would undermine

the force of those judgments, this is not the same as asking

that the state judgments be rejected.”).


            A plaintiff’s claim for damages may “require review of

state-court judgments and even a conclusion that they were

erroneous,” but will not be barred if “those judgments would not

have to be rejected or overruled for [the plaintiff] to

prevail.”   Great W. Mining, 615 F.3d at 173.

            2.   The Court lacks jurisdiction over Cook’s § 1983
            claims and misrepresentation in the Settlement
            Agreement claims in light of Rooker-Feldman

            In response to the Rule to Show Cause, Cook argued

that he was “not attacking the state-court judgment” but rather

“complaining of the injuries caused by the Defendants.”   ECF No.

73 at 3 (emphasis in original).

            Cook’s argument overlooks that he complained to both

the Court of Common Pleas and the Commonwealth Court that the




                                  15
settlement proceedings were procedurally improper.    The

Commonwealth Court affirmed the propriety of enforcing the

Settlement Agreement, stating that Cook agreed to a “total

settlement” of the suit and his claims of procedural defects in

the litigation “must be considered withdrawn and terminated.”

Cook, 2016 WL 6938451 at *5 (emphasis in original).

Furthermore, the Commonwealth Court found that any mistake in

making the Settlement Agreement would not vitiate it, and there

was no duress in making the Settlement Agreement.

         In order for Cook’s claims to proceed here, this Court

would have to review and reject the judgment by the state courts

that there was no error in the procedures as to how the

Settlement Agreement was reached, and that the Settlement

Agreement foreclosed future litigation on this matter with

regard to the process by which the parties ultimately arrived at

a settlement.   This review by a federal court of the state court

decision is barred under Rooker-Feldman.

         3.   Cook’s claim of fraud in the Petition to Open
         Judgment is not barred by Rooker-Feldman

         Rooker-Feldman does not bar litigation concerning

fraud by a party during a state court lawsuit.   See, e.g.,

Williams v. BASF Catalysts LLC, 765 F.3d 306, 315 (3d Cir.

2014); Johnson, 594 F. App’x at 764–66.    To the extent Cook is

presenting independent claims against the defendants for




                                16
unlawful conduct in the course of the Petition to Open Judgment

proceedings in state court, his claims are not barred.


    D.   Preclusion

         1.    Legal principles

         The preclusion doctrine of res judicata9 applies in

federal courts to any causes of action and any issues that were

decided by state courts which could exercise jurisdiction over

the claims.   Kremer v. Chem. Const. Corp., 456 U.S. 461, 466 n.6

(1982); see also Edmundson v. Borough of Kennett Square, 4 F.3d

186, 189 (3d Cir. 1993) (“When a prior case has been adjudicated

in a state court, federal courts are required by 28 U.S.C.

§ 1738 to give full faith and credit to the state judgment and,

in section 1983 cases, apply the same preclusion rules as would

the courts of that state.”).

         In federal court litigation in which prior state

litigation is implicated, principles of preclusion are informed

by state law, in this case, the law of Pennsylvania.     Marrese v.

Am. Acad. of Orthopaedic Surgeons, 470 U.S. 373, 380 (1985).

Even if a federal court finds that it has jurisdiction because


9         Res judicata “precludes the parties or their privies
from relitigating issues that were or could have been raised” in
an action which proceeded to a final judgment on the merits;
collateral estoppel “precludes relitigation of the same issue on
a different cause of action between the same parties.” Kremer
v. Chem. Const. Corp., 456 U.S. 461, 466 n.6 (1982) (citations
omitted).



                                  17
Rooker-Feldman does not apply, state law principles of

preclusion will apply.   Exxon, 544 U.S. at 292.

         In Pennsylvania, under res judicata, “[a]ny final,

valid judgment on the merits by a court of competent

jurisdiction precludes any future suit between the parties or

their privies on the same cause of action.”   Balent v. City of

Wilkes–Barre, 669 A.2d 309, 313 (Pa. 1995).   “Res judicata

applies not only to claims actually litigated, but also to

claims which could have been litigated during the first

proceeding if they were part of the same cause of action.”      Id.


         Res judicata applies when “the two actions share the

following four conditions: (1) the thing sued upon or for; (2)

the cause of action; (3) the persons and parties to the action;

and (4) the capacity of the parties to sue or be sued.”   R & J

Holding Co. v. Redevelopment Auth. of Cnty. of Montgomery, 670

F.3d 420, 427 (3d Cir. 2011) (citing Bearoff v. Bearoff Bros.,

Inc., 327 A.2d 72, 74 (Pa. 1974)).

         Both suits must have the same identity of parties or

privity for res judicata to apply.   City of Phila. v. Wells

Fargo & Co., No. CV 17-2203, 2018 WL 424451, at *3 (E.D. Pa.

Jan. 16, 2018) (applying Pennsylvania law); Day v.

Volkswagenwerk Aktiengesellschaft, 464 A.2d 1313, 1317 (Pa.

Super. Ct. 1983).   But privity “is merely a word used to say




                                18
that the relationship between one who is a party on the record

and another is close enough to include that other within the res

judicata.”   E.E.O.C. v. U.S. Steel Corp., 921 F.2d 489, 493 (3d

Cir. 1990) (quoting Bruszewski v. United States, 181 F.2d 419,

423 (3d Cir. 1950)).

         Res judicata “will not be defeated by minor

differences of form, parties or allegations where the

controlling issues have been resolved in a prior proceeding in

which the present parties had an opportunity to appear and

assert their rights.”   Massullo v. Hamburg, Rubin, Mullin,

Maxwell & Lupin, P.C., Civ. A. No. 98-116, 1999 WL 313830, at *5

(E.D. Pa. May 17, 1999) (quoting Helmig v. Rockwell Mfg. Co.,

131 A.2d 622, 627 (Pa. 1957)) (quotation marks omitted).

         A settlement agreement, like any other contract, will

bind the parties and have preclusive effect.   See, e.g., Porreco

v. Maleno Developers, Inc., 761 A.2d 629, 632–33 (Pa. Commw. Ct.

2000); see also   Bandai Am. Inc. v. Bally Midway Mfg. Co., 775

F.2d 70, 74–75 (3d Cir. 1985) (“In subsequent litigation between

the parties to a settlement agreement resulting in a consent

decree, litigation of issues resolved in the agreement is

precluded.”); Toscano v. Conn. Gen. Life Ins. Co., 288 F. App’x

36, 38 (3d Cir. 2008) (“Judicially approved settlement

agreements are considered final judgments on the merits for the

purposes of claim preclusion.”) (non-precedential).     “A


                                19
settlement will not be set aside absent a clear showing of

fraud, duress or mutual mistake.”    McDonnell v. Ford Motor Co.,

643 A.2d 1102, 1106 (Pa. Super. Ct. 1994) (quoting Rago v. Nace,

460 A.2d 337, 339 (Pa. Super. Ct. 1983)).


         2.     Cook’s arguments against preclusion

         In response to the Rule to Show Cause, Cook argues

that the remaining defendants were “not parties to the state-

court lawsuit,” “nor are the claims the same.”    ECF No. 73 at 3.

Cook also argues that he was not given the opportunity to

actually litigate the issues concerning the reopening of the

default judgment, as shown by the trial court’s memorandum in

which the judge stated that Cook “failed to effectuate an appeal

. . . in a timely fashion, [therefore] the issue is waived.”

Id. at 3-4, Ex. B at 1.   Cook continues by arguing that “he did

not have a hearing on any of his issues or a final judgment on

the merits due to the settlement agreement.”     Id. at 4 (emphasis

in original).


         Cook also argues that he “did not have knowledge of [a

conference between Shoffel and the state-court judge] until ‘on

appeal’ when the attorney for the City-Defendants filed [a]

brief” that included the petition to open judgment.    Id. at 5;

Ex. A ¶ 18.




                                20
           3.    The Settlement Agreement bars Cook’s claims

           Whether or not Rooker-Feldman applies to only a subset

of Cook’s claims, the Settlement Agreement forecloses this

litigation.     The scope of the Settlement Agreement subsumes all

of his claims, including the fraud claim.

           The Commonwealth Court ruled that Cook could not

pursue any claims regarding the conduct of the litigation prior

to settlement because he had withdrawn and terminated them by

entering into the Settlement Agreement.     Cook, 2016 WL 6938451,

at *5.    Furthermore, the Commonwealth Court ruled that there was

no procedural error in the making of the Settlement Agreement.

Thus, the effect of the Settlement Agreement is to bar Cook from

bringing his federal case as to all claims.


           4.    Res judicata bars Cook’s claims

           Even if the application of Rooker-Feldman and the

operation of the Settlement Agreement did not conclusively end

the inquiry, res judicata operates to preclude all of Cook’s

claims.

           “[I]ssues actually litigated in a state-court

proceeding are entitled to the same preclusive effect in a

subsequent federal § 1983 suit as they enjoy in the courts of

the State where the judgment was rendered.”     Migra v. Warren

City Sch. Dist. Bd. of Educ., 465 U.S. 75, 83 (1984) (discussing

Allen v. McCurry, 449 U.S. 90 (1980)).     Section 1983 “does not


                                  21
override state preclusion law and guarantee petitioner a right

to proceed to judgment in state court on . . . state claims and

then turn to federal court for adjudication of . . . federal

claims.”   Id. at 83-85.    Where an issue could have been raised

but was not, preclusion still applies.      Balent, 669 A.2d at 313.

           In the state court proceedings, Cook sought to have

the Settlement Agreement stricken, the opening of the default

judgment reversed, and the default judgment reinstated.      Cook,

2016 WL 6938451, at *3.     As bases for relief, Cook argued many

of the same facts that he argues before this Court:      lack of

notice regarding the Petition; lack of a Rule to Show Cause

Order; and mistake or misrepresentations concerning the

Settlement Agreement.     Id.   After failing to persuade the state

courts that he was entitled to relief, Cook argued to the

Supreme Court of the United States that there had been a

violation of due process in the opening of the default judgment,

but Cook did not challenge the ruling that the Settlement

Agreement was properly obtained or that its operative effect

disposed of the case in its entirety.      See Petition for Writ of

Certiorari at i, 4-6.      The Supreme Court of the United States

denied the petition for a writ of certiorari.     138 S. Ct. 1294.

           In this case, Cook’s is precluded because he either

did or could have raised claims of due process violations,

fraud, and misrepresentation.


                                   22
         Cook alleges that Shoffel committed fraud as shown by

Cook not receiving all of the documents concerning the opening

of the default judgment.   The material facts, documentation, and

witnesses for Cook’s due process claims are the same as for his

fraud claim on the opening of the default judgment.   In other

words, it is apparent that now Cook is trying to repackage his

original claim under the new label of “fraud.”   But adding the

gild of fraud does not save his claims.

         To be sure, Cook seeks a different avenue for recovery

(fraud), from different defendants (Shoffel and an unnamed

motion clerk), and different relief (additional money), but the

underlying dispute remains the same, i.e., claims of a due

process violation.   Although Shoffel and the unnamed motion

clerk were not parties, they are close enough to the allegations

of due process violations and other improprieties as to fall

within the scope of a privy for claim preclusion purposes.

         Even if Cook had not been served with the Petition to

Open Judgment or the accompanying proposed Rule to Show Cause

Order, he could have reviewed the docket, obtained a copy of the

Petition, and brought the matter to the attention of the state

court, and if dissatisfied, raised the issue on appeal.   All

litigants are charged with the responsibility of monitoring the

docket and taking appropriate action, see, e.g., Yeschick v.

Mineta, 675 F.3d 622, 629 (6th Cir. 2012) (“[P]arties have an


                                23
affirmative duty to monitor the dockets to keep apprised of the

entry of orders that they may wish to appeal.”), and pro se

litigants are not immune from this rule, see Adonai-Adoni v.

King, Civil Action No. 07-3689 (MLC), 2012 WL 3535962, at *1

(E.D. Pa. Aug. 13, 2012), aff’d, 506 F. App'x 116 (3d Cir. 2012)

(“Pro se litigants have an obligation to monitor the docket

sheet to inform themselves of the entry of orders and other

filings.”) (citing United States ex rel. McAllan v. City of

N.Y., 248 F.3d 48, 53 (2d Cir. 2001)); Abulkhair v. Liberty Mut.

Ins. Co., 405 F. App’x 570, 573 n.1 (3d Cir. 2011).


         Cook offered no argument as to why he could not have

raised his allegations of fraud during the pendency of the state

trial court matters or when he sought appellate review.     The

state courts have the power to hear and could have heard Cook on

his fraud allegations had Cook decided to raise them.

         Cook cannot now raise the claims that he could have

raised during the earlier state court litigation.     Because claim

preclusion law applies to Cook’s claims of every stripe, Cook’s

suit cannot proceed.

III. CONCLUSION

         No claims can proceed.      Cook’s § 1985 are not legally

cognizable, lacking a factual basis of an equal protection

violation.   The § 1983 and misrepresentation claims are




                                24
jurisdictionally barred under Rooker-Feldman.    Even if the Court

were to reach the merits of the § 1983 and misrepresentation

claims, he is barred from bringing those claims and the fraud

claim because Cook entered into the Settlement Agreement.

Finally, Cook is precluded by res judicata from bringing any of

his claims because he could have been raised the claims in his

state court litigation.

         The Court will dismiss the § 1985 claim with

prejudice; dismiss the § 1983 and misrepresentation claims for

lack of jurisdiction; and grant summary judgment on the fraud

claim in favor of Defendants and against Cook.




                               25
